DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyauchi et al. (US 8,768,644) (“Miyauchi”).
Claim 1: loading a substrate into a processing chamber such that a clean surface of the substrate faces a mounting surface of a stage provided in the processing chamber (it is noted that the method-step order as claimed does not necessarily denote order of steps; into 135/135a with 160; process is at 
Claim 2: wherein, in the calculating the positional relationship, a position where a protrusion of the mounting surface makes contact with the clean surface is calculated based on the particle distribution (330);
Claim 4: adjusting a transfer route of the substrate to the stage based on the calculated positional relationship (“These measurement results are analyzed together with information (a shape of the apparatus, a gas to be used, a transfer path, a transfer method or the like) of the apparatus, and the analyzed measurement results are used to check the kind or a cause of an abnormality of the apparatus or the process.” emphasis added)
Claim 5: displaying an alert based on the calculated positional relationship (335; alert level based on user interpretation of displayed information);
Claim 6: wherein, in the calculating the positional relationship, a position where a substantially circular annular protrusion formed on the mounting surface makes contact with the clean surface is calculated based on the particle distribution (FIG. 26);
Claim 8: adjusting a transfer route of the substrate to the stage based on the calculated positional relationship (“These measurement results are analyzed together with information (a shape of the apparatus, a gas to be used, a transfer path, a transfer method or the like) of the apparatus, and the process.” emphasis added; adjusting the transfer path based on analysis of particles/abnormalities);
Claim 9: displaying an alert based on the calculated positional relationship (335; alert level based on user interpretation of displayed information);
Claim 10: calculating a positional relationship between a substrate and a stage when the substrate is mounted on the stage, based on a distribution of particles adhering to a substrate surface arranged on a mounting surface side of the stage (via 170/300); and adjusting a relative position of the stage and the substrate, based on the calculated positional relationship (“These measurement results are analyzed together with information (a shape of the apparatus, a gas to be used, a transfer path, a transfer method or the like) of the apparatus, and the analyzed measurement results are used to check the kind or a cause of an abnormality of the apparatus or the process.” emphasis added);
Claim 11: a storage part (340/etc.); and a controller (170/300) that executes a substrate position detecting method by executing instructions stored in the storage part, wherein the method comprises: loading a substrate into a processing chamber such that a clean surface of the substrate faces a mounting surface of a stage provided in the processing chamber (it is noted that the method-step order as claimed does not necessarily denote order of steps; into 135/135a with 160; process is at least sensing substrate); mounting the loaded substrate on the stage (moving 160 to 135a); fixing the substrate to the stage (substrate onto 135a via 160 via gravity); releasing the fixing of the substrate to the stage (pull-back 160); unloading the substrate out of the processing chamber (using 160); detecting a particle distribution of particles on the clean surface of the unloaded substrate (via 135c/170/etc.); and calculating a positional relationship between the substrate and the stage when the substrate is mounted on the stage, based on the detected particle distribution, wherein the particles include .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi in view of Cooke (US 2009/0284894). Miyauchi discloses all the limitations of the claims as discussed above.
Miyauchi does not directly show:
Claims 3 and 7: wherein, in the fixing the substrate, the substrate is fixed to the stage by an electrostatic force.
Cooke shows a similar device having:
Claims 3 and 7: wherein, in the fixing the substrate, the substrate is fixed to the stage by an electrostatic force (204);
for the purpose of efficiently clamping the substrate without the need for mechanical clamping and to efficiently remove heat from the substrate (paragraph [0002]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyauchi as taught by Cooke and include Cooke’s similar device having:
Claims 3 and 7: wherein, in the fixing the substrate, the substrate is fixed to the stage by an electrostatic force;
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9111979 to Fairbairn discloses detecting the edge of a substrate (FIG. 6A/6B); the substrate itself has particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Gerald McClain/Primary Examiner, Art Unit 3652